Citation Nr: 0204404	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-09 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C. § 1151, because of the mishandling of 
the veteran's care because of VA collusion, discrimination, 
ineptness, inexpertness, inexperience, malpractice, 
unaccountability, incompetence, and ineffectiveness, while 
receiving treatment at the Martinsburg VA Medical Center from 
February 1998 to August 2001.

2.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C. § 1151, for various non-psychiatric 
adverse symptomology reported as problems with and 
hyperlipidemia, denigration, deprivation, and incapacitation, 
as a result of treatment received at the Martinsburg VA 
Medical Center from February 1998 to August 2001.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C. § 1151, for various adverse 
psychiatric symptomology including stress syndrome, 
depression syndrome, agoraphobia, anxiety, panic attacks, 
depression, coherence, incoherence, lumpishness, 
procrastination, incognizant, incogitant, inability, and 
unaccustomed as well as being unarticulated, unaware, and 
unproductive, as a result of treatment received at the 
Martinsburg VA Medical Center from February 1998 to August 
2001.

4.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. 1151, for chronic obstructive 
pulmonary disease (COPD), cervical spine disability, lumbar 
spine disability, hypertension, coronary artery disease, 
peripheral vascular disease with severe bilateral 
intermittent claudication of the lower extremities, asthma, 
gastrectomy secondary to a benign tumor with dumping syndrome 
and bleeding ulcer, left ear tinnitus, and a right foot 
disability as a result of treatment received at the 
Martinsburg VA Medical Center from February 1998 to August 
2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 1999 decision in which the RO denied 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for mishandling of the veteran's care, for various 
adverse non-psychiatric symptomology, and for various adverse 
psychiatric symptomology as well as for COPD, cervical spine 
disability, lumbar spine disability, hyperlipidemia, 
hypertension, coronary artery disease, peripheral vascular 
disease with severe bilateral intermittent claudication of 
the lower extremities, asthma, gastrectomy secondary to a 
benign tumor with dumping syndrome and bleeding ulcer, left 
ear tinnitus, and a right foot disability as a result of 
treatment received at the Martinsburg VA Medical Center from 
February 1998 to August 2001.  While the veteran thereafter 
requested a Central Office hearing, he failed to report for 
the hearing that was scheduled in January 2002.


FINDINGS OF FACT

1.  As to the claims for payment of benefits under the 
provisions of 38 U.S.C. § 1151, based on a generic 
allegations that VA mishandled the veteran's care (i.e., 
because of VA collusion, discrimination, ineptness, 
inexpertness, inexperience, malpractice, unaccountability, 
incompetence, and ineffectiveness), these assertions claims 
do not raise a claim for benefits under Title 38 of the 
United States Code.  

2.  As to the claims for payment of benefits under the 
provisions of 38 U.S.C. § 1151, based on the reporting of 
adverse non-psychiatric and psychiatric symptomology (i.e., 
hyperlipidemia, denigration, deprivation, and incapacitation 
as well as stress syndrome, depression syndrome, agoraphobia, 
anxiety, panic attacks, depression, coherence, incoherence, 
lumpishness, procrastination, incognizant, incogitant, 
inability, and unaccustomed as well as being unarticulated, 
unaware, and unproductive), not disabilities, these 
assertions do not raise a claim for benefits.

3.  As to the claims for payment of benefits under the 
provisions of 38 U.S.C. § 1151, based on specifically 
enumerated disabilities (i.e., COPD, cervical spine 
disability, lumbar spine disability, hypertension, coronary 
artery disease, peripheral vascular disease with severe 
bilateral intermittent claudication of the lower extremities, 
asthma, gastrectomy secondary to a benign tumor with dumping 
syndrome and bleeding ulcer, left ear tinnitus, and a right 
foot disability), the veteran has not provided any facts 
regarding these disabilities that allows VA to obtain a 
medical opinion as to whether they had increased in severity 
(constituting additional disability), resulted from VA fault, 
or resulted from an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to decide whether 
the veteran is entitled to payment of benefits under the 
provisions of 38 U.S.C. § 1151 based on generic allegations 
(i.e., the claims of collusion, discrimination, ineptness, 
inexpertness, inexperience, malpractice, unaccountability, 
incompetence, and ineffectiveness) that VA mishandled his 
care at the Martinsburg VA Medical Center from February 1998 
to August 2001.  38 U.S.C.A. §§ 511(a), 1151, 7104(a) (West 
1991 & Supp. 2001); 38 C.F.R. § 20.101 (2001).

2.  The claims for 38 U.S.C. § 1151 benefits due to adverse 
non-psychiatric and psychiatric symptomology (i.e., the 
claims for  hyperlipidemia, denigration, deprivation, and 
incapacitation as well as stress syndrome, depression 
syndrome, agoraphobia, anxiety, panic attacks, depression, 
coherence, incoherence, lumpishness, procrastination, 
incognizant, incogitant, inability, and unaccustomed as well 
as being unarticulated, unaware, and unproductive) as a 
result of treatment received at the Martinsburg VA Medical 
Center from February 1998 to August 2001 are denied.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001).

3.  The claims for benefits under 38 U.S.C. § 1151 for 
specifically enumerated disabilities (i.e., the claims for 
COPD, cervical spine disability, lumbar spine disability, 
hypertension, coronary artery disease, peripheral vascular 
disease with severe bilateral intermittent claudication of 
the lower extremities, asthma, gastrectomy secondary to a 
benign tumor with dumping syndrome and bleeding ulcer, left 
ear tinnitus, and a right foot disability) as a result of 
treatment received at the Martinsburg VA Medical Center from 
February 1998 to August 2001 are denied.  38 U.S.C.A. 
§§ 1151, 5107 (West 1991 & Supp. 2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001 (to be codified as amended at 38 C.F.R. 
§ 3.102).  They also include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103 (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).

It is the Board's conclusion that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have essentially been satisfied.  By the RO decision, 
the statement of the case, and the supplemental statements of 
the case, the veteran has been notified of the information 
and evidence necessary to substantiate his claims.  As to the 
claims for section 1151 benefits on account of VA's alleged 
mishandling of his care as well as for non psychiatric and 
psychiatric adverse symptomology, the Board finds that a 
review of the record on appeal discloses no outstanding 
evidence that must be obtained prior to final adjudication of 
the veteran's appeal.  As to the claims for specifically 
enumerated disabilities, while the Board recognizes that VA 
has not sought medical opinion evidence as to these issues 
(i.e., whether the veteran had additional disability as a 
result of VA treatment, whether any disability resulted from 
VA fault, or whether any disability was due to an event not 
reasonably foreseeable), given the veteran's failure to 
provide VA with any specificity that is capable of being 
verified as to how treatment at VA caused or made worse the 
enumerated disabilities, the Board finds that such medical 
opinion evidence is not needed before adjudication of these 
claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("(t)he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."); see also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992); 38 U.S.C.A. 
§ 5103 (Supp. 2001); 38 C.F.R. § 3.159(b) (2001) (". . .When 
VA receives a complete or substantially complete application 
for benefits, it will notify the claimant of any information 
and medical or lay evidence that is necessary to substantiate 
the claim . . . . VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim . . . If the claimant has not responded 
to the request within 30 days, VA may decide the claim prior 
to the expiration of the one-year period based on all the 
information and evidence contained in the file . . ."); and 
38 C.F.R. § 3.159(c)(1)(i), (c)(2)(i) (2001) ("The claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records . . . The claimant must provide enough 
information to identify and locate the existing records . . 
.; the approximate time frame covered by the records; and, in 
the case of medical treatment records, the condition for 
which treatment was provided").  In light of the applicable 
laws and regulations as well as the evidence already obtained 
by the RO, adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992). 

II.  Claims for § 1151 Benefits Based on a Generic 
Allegations that VA Mishandled the Veteran's Care 

A review of the record on appeal shows that the veteran is 
seeking § 1151 benefits on account of VA's alleged 
mishandling of his care at the Martinsburg VA Medical Center 
from February 1998 to August 2001.  Specifically, the veteran 
alleged problems with collusion, discrimination, ineptness, 
inexpertness, inexperience, malpractice, unaccountability, 
incompetence, and ineffectiveness.

The Board notes that, generally speaking, the Board's 
jurisdiction extends to "all questions of law and fact 
necessary to a decision by the Secretary [of Veterans 
Affairs] under a law that affects the provision of benefits 
by the Secretary to veterans or the dependents or survivors 
of veterans."  38 U.S.C.A. § 511(a) (West 1991); 38 U.S.C.A. 
§ 7104(a) (West 1991 & Supp. 2001); see also 38 C.F.R. 
§ 20.101 (2001) (to the same effect).  Therefore, when the 
issue on appeal involves determinations for benefits not 
provided for under Title 38 of the United States Code, the 
Board has no jurisdiction to adjudicate that issue.

In this case, it appears that the veteran is seeking 
reimbursement because of the mishandling of his care at the 
Martinsburg VA Medical Center from February 1998 to August 
2001.  However, a review of laws that provide for veterans' 
benefits reveals that no statutory authority exists for VA to 
pay compensation based on such generic claims.  Therefore, 
because this issue amounts to a claim for a benefit over 
which the Board has no jurisdiction, the Board concludes 
that, insofar as the veteran desires such compensation, the 
Board may not act.  38 C.F.R. § 20.101 (2001).  The appeal of 
these issues must therefore be dismissed.  Id. 

In short, the relief sought by the veteran is not provided 
for in the statutory framework within which the Board must 
act.  The provisions of 38 U.S.C.A. § 503 (West 1991) 
however, allow for the Secretary to provide relief in cases 
of administrative error or in cases deserving equitable 
relief.  Such action is outside the purview of the Board's 
jurisdiction.  See 38 C.F.R. § 20.101 (2001).  

III.  Claims for Section 1151 Benefits for Adverse 
Symptomology

A review of the record on appeal shows that the veteran is 
seeking § 1151 benefits on account of alleged psychiatric and 
non-psychiatric adverse symptomology he manifested at the 
Martinsburg VA Medical Center from February 1998 to August 
2001.  Specifically, the veteran alleged problems with the 
following non-psychiatric adverse symptomology: 
hyperlipidemia, denigration, deprivation, and incapacitation.  
Similarly, the veteran alleged problems with the following 
psychiatric adverse symptomology: stress syndrome, depression 
syndrome, agoraphobia, anxiety, panic attacks, depression, 
coherence, incoherence, lumpishness, procrastination, 
incognizant, incogitant, inability, and unaccustomed as well 
as being unarticulated, unaware, unproductive. 

Tellingly, the United States Court of Appeals for Veterans 
Claims (Court) has stated that adverse symptomology, without 
a diagnosed or underlying malady or condition, does not 
constitute a disability.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed 
or underlying malady or condition, does not constitute a 
disability), aff'd sub nom. in part, Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001), Sanchez-Benitez v. 
Principi, 15 Vet. App. 268 (2001), aff'd sub nom. in part; 38 
C.F.R. § 4.40 (2001).  Therefore, the veteran's claims for 
payment of benefits under the provisions of 38 U.S.C.A. 
§ 1151, based on reports of adverse s symptomology, not 
disabilities, does not raise a claim for benefits.  
Accordingly, the Board holds that, because the veteran is 
seeking compensation for adverse symptomology, not current 
disabilities, his claims are precluded by law and must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

IV.  Claims for Section 1151 Benefits for Specifically 
Enumerated Disabilities

A review of the record on appeal shows that the veteran is 
seeking section 1151 benefits for COPD, cervical spine 
disability, lumbar spine disability, hypertension, coronary 
artery disease, peripheral vascular disease with severe 
bilateral intermittent claudication of the lower extremities, 
asthma, gastrectomy secondary to a benign tumor with dumping 
syndrome and bleeding ulcer, left ear tinnitus, and a right 
foot disability as a result of treatment received at the 
Martinsburg VA Medical Center from February 1998 to August 
2001.

Initially, the Board notes that that § 1151 was amended in 
1996 and the amendments were made applicable to claims filed 
on or after October 1, 1997.  See, e.g., Jones v. West, 
12 Vet. App. 460, 463 (1999); VAOPGCPREC 40-97 (Dec. 31, 
1997).  Therefore, because the veteran filed his claim for 
benefits under § 1151 in May 1999, this claim must be decided 
under the current, post-October 1, 1997, version of 
38 U.S.C.A. § 1151, as enacted by Public Law No. 104-204, 
§ 422, 110 Stat. 2926-27 (1996).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
as it existed prior to amendment, required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseen event, 
to establish entitlement to benefits under 38 U.S.C. § 1151.  
See 38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the Court in the case of Gardner v. Derwinski, 
1 Vet. App. 584 (1991).  That decision was affirmed by both 
the United States Court of Appeals for the Federal Circuit, 
in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 
513 U.S. 115, 115 S. Ct. 552 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court.  60 Fed. Reg. 14,222 (Mar. 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2926 (1996), codified at 
38 U.S.C.A. § 1151 (West Supp. 2000); see also VAOPGCPREC 40-
97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigation settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 which were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  On 
the other hand, those claims for benefits under section 1151 
filed on or after October 1, 1997, are governed by the 
current version of the statute, and by the existing 
regulations, to the extent that they do not conflict with the 
statute.

In pertinent part, section 1151, as amended, provides as 
follows:

(a)  Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and-

(1)  the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under any 
law administered by the Secretary, either by a 
Department employee or in a Department facility 
as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or 
death was-

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital care, 
medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable . . 
. 

38 U.S.C.A. § 1151 (West Supp. 2000).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable is required for this claim to be granted, if the 
evidence were to establish additional disability that was 
caused by hospital care, or by medical or surgical treatment.

The Board finds that a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151, as amended, must also be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization, or medical or surgical 
treatment which disability was proximately caused by instance 
of fault or an event that was not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West Supp. 2000); see also Jimison v. 
West, 13 Vet. App. 75, 77-78 (1999).  

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  While 
the veteran in May 1999 provided VA with a laundry list of 
problems that were caused by his treatment or lack of 
treatment at the Martinsburg VA, he never replied to the RO's 
November 1999 request for medical evidence in support of 
these assertions.  Furthermore, the veteran has never 
provided VA with any specificity as to how its treatment, or 
lack of treatment, caused or made worse the above 
disabilities.  Tellingly, "(t)he duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  See Wood v. Derwinski, supra; see also 
Olson v. Principi, supra; 38 U.S.C.A. § 5103 (Supp. 2001); 
38 C.F.R. § 3.159(b), (c)(1)(i), (c)(2)(i) (2001).  As 
discussed above, increased disability along with VA fault or 
an event not reasonably foreseeable is required in order for 
the claims to be granted.  38 U.S.C.A. § 1151.  The Board 
acknowledges that a review of the record on appeal shows the 
veteran's complaints, diagnoses, and/or treatment for many of 
the above disabilities.  See VA post-traumatic stress 
disorder (PTSD) hospitalization records, dated from February 
1998 to June 1998, and VA treatment records dated from June 
1998 to August 2001.  However, none of the records on appeal 
includes medical opinion evidence as to whether the veteran 
had additional disability as a result of VA treatment, 
whether the veteran had additional disability that resulted 
from VA fault, or whether the veteran had any additional 
disability because of an event not reasonably foreseeable.  
Specifically, the record on appeal does not contain medical 
evidence which shows that the veteran had additional 
disability as a result of VA treatment and would reflect that 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing hospital care and/or medical treatment resulted 
in additional disability.  Likewise, no medical opinion has 
been presented to show that any event coincident with 
treatment was an event not reasonably foreseeable.  
Therefore, because the veteran has failed to provide VA with 
any specificity that is capable of being verified as to how 
treatment at VA caused or made worse the above disabilities, 
because the record does not contain medical evidence showing 
increased disability along with VA fault or an event not 
reasonably foreseeable, and because the veteran has not 
provided the RO with facts sufficient for a VA examiner to 
form an opinion as to the above medical questions, the claims 
must be denied.

In reaching its conclusions, the Board recognizes that the 
veteran is competent to describe the symptoms he experienced 
during his treatment at the Martinsburg VA Medical Center 
from February 1998 to August 2001., including a PTSD 
hospitalization from February to June 1998.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay witnesses are 
competent to describe painful experiences and symptoms that 
result therefrom); King v. Brown, 5 Vet. App. 19, 21 (1993); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991) (the Board is 
obligated to accept as true evidentiary assertions by the 
veteran for the purpose of determining whether a claim is 
well grounded).  However, he is not competent to provide the 
necessary medical evidence.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).



ORDER

The appeal is denied.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

